Citation Nr: 0209137	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  94-48 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January to July of 
1987, and from June to November of 1991, to include service 
in the Southwest Asia theater of operations during the 
Persian Gulf War from June 24, 1991, to October 31, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue on appeal was originally before the Board in August 
1999 at which time it was remanded for additional evidentiary 
development.  


FINDING OF FACT

Chronic skin disability was first manifested during the 
veteran's active duty service.  


CONCLUSION OF LAW

Skin disability was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001) 
38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
and VA clinical records and reports of VA examinations.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The veteran was scheduled for a September 2000 VA 
examination to assist in her claim and failed to report.  The 
RO attempted to locate the veteran's current location without 
success.  The veteran's representative has also indicated 
that the veteran could not be located.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a skin disorder.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and letters from the RO 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

At any rate, any failure by VA to fully comply with VCAA does 
not result in any prejudice to the veteran in view of the 
ultimate determination in this case. 

Factual Background

The service medical records are silent as to the presence of 
any skin disorders.  On a Report of Medical History completed 
by the veteran in November 1991, she denied having or ever 
having had any skin diseases.  Clinical examination of the 
veteran's skin at the time of her separation examination in 
November 1991 was normal.  

In January 1992, the veteran sought private medical care for 
a skin rash on her shoulders and uppers arms which she 
reported had been present for more than two months.

Post-service private and VA clinical records associated with 
the claims file indicate that the veteran has been treated 
intermittently for skin complaints since January 1992.  
Reported diagnoses include acute eczematous dermatitis, 
blanchable erythema/flush, questionable early rosacea, mild 
seborrheic dermatitis, nummular eczema, asteatosis, history 
of eczema, history of xerosis, atopic diathesis, and atopic 
dermatitis.

A Statement of Medical Examination and Duty Status 
demonstrated that the veteran was diagnosed with acute 
eczematous dermatitis and possibly contact dermatitis in 
April 1993.  The veteran alleged that she developed a severe 
rash in October 1991 upon her return home from service in the 
Persian Gulf and was treated by a private physician in 
January 1992.  She reported that the skin disorder cleared up 
at that time and did not return until December 1992 and 
January 1993.

In a May 1993 statement, the veteran indicated that she 
developed a skin rash immediately upon returning to the 
United States from the Persian Gulf.  She stated that she had 
no prior history of a skin rash.  She further reported that 
she saw a private doctor in January 1992, but that she did 
not seek military medical care because of the large number of 
service personnel being processed.  

A Persian Gulf registry examination was conducted in March 
1994.  The veteran indicated that she had skin rashes at that 
time.  The pertinent assessment was fine papular erythematous 
rash on the left upper extremity.  

On VA examination in June 1994, the veteran complained of a 
severe skin rash generally present on the arms and upper back 
which was worse in the winter.  Physical examination failed 
to reveal any evidence of erythematous, desquamative 
dermatitis.  It was noted that a dermatologist examined the 
veteran and expressed an opinion that she might have xerosis 
which was described as another term for dry skin.  There were 
no excoriations, papules, pustules, cysts or comedones.  The 
pertinent diagnosis was suspect mild xerosis on the upper 
arms and upper back.  

In August 1994, the veteran testified at a local RO hearing 
that the first time she experienced a skin disorder was 
within thirty days of her return from service in Southwest 
Asia.  She described the rash as being flaky skin which was 
occasionally red and irritated.  The rash was located mainly 
on her upper arms, back and forehead.  The symptomatology 
increased in cold weather.  She reported that she had been 
informed that the rash was either eczema or rosacea.  She 
stated that she had not been informed by any physician that 
the skin disorder was the result of exposure to petroleum 
products during the Persian Gulf War.  She denied having any 
skin disorder prior to her service in the Persian Gulf.  

The veteran failed to report for a VA examination scheduled 
in September 2000.  The notice of the examination was 
returned by the United States Postal Service as not 
deliverable as addressed and unable to forward.  The letter 
was sent to her last known address of record.  

Criteria 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1) (2001); 66 Fed Reg. 56,614 (Nov. 9, 
2001) (interim final rule amending 38 C.F.R. § 3.317 to 
extend the presumptive period).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).  Signs and symptoms which may be manifestations 
of undiagnosed illness include signs or symptoms involving 
the skin.  38 C.F.R. § 3.317(b)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

After reviewing the evidence, the Board believes that the 
positive evidence is in a state of equipoise with the 
negative evidence on the question of whether or not a chronic 
skin disability was manifested in the veteran's active duty 
service.  

On one hand, the Board notes that at the time of the 
veteran's discharge examination on November 4, 1991, she 
reported that she did not have a skin disease and had never 
had a skin disease.  Further, her skin was clinically 
evaluated as normal on that date.  

On the other hand, a private medical record dated in late 
January 1992 shows that the veteran was treated for a rash on 
the shoulders and upper arms which the veteran reported had 
lasted over two months.  This statement made by the veteran 
during the course of medical treatment would seem to date the 
onset of the skin rash back to sometime in November 1991.  
The Board notes that she remained on active duty until 
November 23, 1991. 

The veteran has reported that she never sought military 
medical care for the skin rash.  As to the question of the 
initial manifestation of the skin rash, the Board is thus 
left with the veteran's statements and sworn testimony as 
well as the history she furnished to the private medical care 
provider in January 1992.  The Board believes that her 
statements made to the private examiner in January 1992 must 
be afforded some weight in light of the fact that they were 
made during the course of seeking medical treatment.  
Moreover, give the fact that her service discharge 
examination was conducted on November 4, 1991, just a few 
days after her return from the Persian Gulf on October 31, 
1991, there is the possibility that the skin rash simply had 
not yet developed at the time of the November 4 examination.  
The Board further finds that the veteran's assertions 
regarding the onset of the skin rash have remained consistent 
throughout the appeal process thus adding some additional 
credibility to her assertions regarding the time of onset of 
the skin rash.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for skin disability is 
warranted on a direct basis.  There is therefore no need to 
consider her claim under an undiagnosed illness theory of 
service connection.  


ORDER

Service connection for skin disability is warranted.  To this 
extent, the appeal is granted. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

